Vooehies, J.
This is a contest between two applicants for the administrator-ship of the succession of JustinPetit, deceased. On the 28th of September, 1853, *208Ra/ymond Lafon filed his petition praying for the appointment. The usual order for public notice thereof, was granted by the Clerk of the Court. On the 3d of October following, a similar application was also filed by Gabriel Guarnan. Neither of the applicants alleged himself to be a creditor of the succession. On the 7th of the same month Guarnan filed an application in which he claimed the preference over his competitor on the ground of his being a creditor of the succession. On the same day, Lafon filed a supplemental petition, setting forth the nature of his demand as a creditor, founded on J. Petits written acknowl-edgement of indebtedness to Poussau in the sum of $800, and by the latter transferred to him on the 6th of October, 1853. Six days after, Gusman filed two notes signed by the deceased, payable to the order of _P. Langlumé and endorsed as follows, to wit: “ Par procuration de P. Langlumé, G. Gusman.” Thus it is obvious that Gusman held the notes as agent, and not as endorsee. On this state of facts Guzman was appointed administrator of the succession, and Lafon has appealed.
We think the District Court erred. It is shown that Lafon was a creditor under the alleged transfer from Poussau, the verity of which does not appear to have been impugned. In contestations concerning the administration of successions, our Code, Arts.A039, 1114, gives the preference to creditors over those who are not. A special agent, or attorney in fact, of one or more creditors, is not entitled to a preference over strangers. Even on the hypothesis that La-fon's claim as a creditor was unfounded, still, as the first applicant, he was clearly entitled to the appointment; the opposition of the other could only be sustained on the ground of his having a better right.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and that this case be remanded for further proceedings according to law, with instructions to the Judge aguo to proceed to the appointment of Sagmond Lafon as administrator of the succession of Justin Petit, deceased, as the law directs; and it is further decreed that the appellee, Gabriel Gusman, pay the costs of his opposition in both courts.